Citation Nr: 9915883	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and, if so, whether service 
connection for the cause of death is warranted, to include 
the issue of whether the appellant has status as a claimant.

2.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The veteran had active military service from August 1960 to 
October 1980.

This appeal is from a July 1995 decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), which denied the claim at issue.  The Board of 
Veterans' Appeals (Board) remanded the case in July 1997 for 
preliminary determinations and further adjudication.  Those 
actions are complete, and the case is again before the Board.


FINDINGS OF FACT

1.  At the time of the veteran's death, the appellant was his 
legally separated spouse, adjudged without fault in the 
separation, who maintained a spousal relationship to the 
veteran, from whom she continued to receive financial 
support.

2.  The appellant remarried during the pendency of this 
appeal.

3.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
July 1994.

4.  The November 1994 statement of H.D. Colomb, M.D., 
provided evidence the lack of which was material to the 
reason for the Board's July 1994 denial of the appellant's 
claim.

5.  The appellant's claim cannot be resolved fairly without 
review of all the evidence, including Dr. Colomb's November 
1994 statement.

6.  The veteran died of a self-inflicted gunshot wound in 
December 1989 at age 49.

7.  The veteran had no service-connected disabilities or any 
claims pending for service connection of any disability at 
the time of his death.

8.  The stressors alleged to have precipitated PTSD in the 
veteran are not capable of substantiation, and Dr. Colomb's 
November 1994 statement does not constitute evidence of a 
nexus between a diagnosis of PTSD and a stressor in service.

9.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The appellant was the veteran's surviving spouse at the 
time she initiated the instant claim.  38 U.S.C.A. § 103(c) 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50(b)(1) (1998).

2.  The July 1994 decision of the Board denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 1998).

3.  The appellant has presented new and material evidence in 
support of her claim and the Secretary must reopen and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded, and VA has 
no duty to assist the appellant to develop facts in support 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  General and Postural Overview

A December 1989 Death Certificate shows that the late veteran 
died in December 1989 of a gunshot wound to the head at age 
49.

A Judgment of Separation issued by a state district court in 
July 1987 shows that the veteran and the appellant were 
legally separated from that date.  The judgment shows the 
award of separation was to the appellant, finding her to be 
free of fault and the veteran to be at fault.  The judgment 
provided that the veteran could occupy a parcel of jointly 
owned property upon condition that he paid a certain bank 
note.  A July 1997 statement by the appellant reported, in 
essence, that she maintained the bonds of affection of 
matrimony with the veteran during the rest of his life, hoped 
to live together again, never sought divorce or annulment, 
and depended upon his payment of the bank note identified in 
the Judgment of Separation as part of her material support.  
Two lay statements of July 1997 substantially corroborate the 
appellant's statement.

In February 1990, the appellant claimed entitlement to VA 
dependency and indemnity compensation (DIC) based on the 
service connection of the cause of the veteran's death.  She 
asserted that the veteran's suicide was the culmination 
psychiatric illness, specifically post-traumatic stress 
disorder (PTSD), and of involvement with Agent Orange [a 
common term for several defoliant herbicides], both of which 
resulted from the veteran's experiences as a member of the 
Air Force serving in Vietnam.

Based on service medical records, lay statements, and sworn 
hearing testimony of the appellant, the Board of Veterans' 
Appeals denied the claim in July 1994.  The Board found as 
matters of fact that the veteran had died of a self-inflicted 
gunshot wound; that at the time of his death, the veteran had 
no service-connected disabilities or pending claims for 
service connection; and that there was no clinical evidence 
that a psychiatric disorder originating in service led to the 
veteran's suicide.  The Board concluded, as a matter of law, 
that the veteran had not incurred or suffered aggravation in 
service of a psychiatric disability, including PTSD; and a 
service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.

In November 1994, the RO received the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death.  She submitted a statement of medical 
opinion by H.D. Colomb, M.D. in support of her claim.

B.  Factual Background

Service medical records begin with a negative medical history 
and physical examination in August 1960.  In June 1972, the 
veteran was under treatment for stomach ulcer, which was 
previously treated surgically.  The June 1972 record is 
partly illegible, but appears to state complaints of being 
very nauseous or nervous, and also appears to report the 
veteran continued to have 1-2 shots-beers per night.

In March 1977, the veteran was referred to the mental health 
clinic for unstated reasons, and administered a psychological 
test, the Minnesota Multiphasic Personality Inventory (MMPI).  
The reason for the test and the result are not of record.  In 
April 1977, the veteran was found physically qualified to 
participate in an alcohol rehabilitation program.  He 
underwent Antabuse therapy and detoxification through the 
mental health clinic from April to September 1977.  A May 
1977 hospitalization summary diagnosed history of excessive 
drinking.  He had been making progress with Alcoholics 
Anonymous (AA), but had increased his drinking lately.  When 
his wife threw him out, he sought hospitalization for 
detoxification.  A psychiatric evaluation found habitual 
excessive drinking without physical addiction.

On hospitalization for alcohol detoxification in August and 
September 1977, the veteran reported his first drink and 
first intoxication were at age 20, and that drinking had been 
a real problem since 1973.  He reported having had vague 
feelings of fear and anxiety lasting for a day or two and 
just kind of a fear of the unknown.  He had had some 
depression.  He said his reasons for drinking, in descending 
order of importance, were to relieve emotional stress, to 
relieve physical discomfort, to avoid financial problems, to 
avoid problems on the job, to avoid marital problems, to be 
more comfortable with people, and because he enjoyed the 
taste.  He felt he was not an alcoholic, but a problem 
drinker.  He felt his most desirable outcome would be to 
abstain from drinking and face reality, to save his marriage.  
He felt dealing with his own problems and problems on the job 
he could not control made him want a drink.  The best effect 
of alcohol was that it made him forget.

On consultation the appellant had the MMPI and the STATE-
TRAIT Anxiety Inventories.  The results are not of record.  
The August-September 1977 hospitalization diagnosis was DSMII 
303.1, habitual excessive drinking.

A September 1978 medical history noted habitual drinking, 
with a question whether it was related to the veteran's work 
environment.

A January 1979 summary of hospitalization for detoxification 
noted the veteran had had problems with excessive drinking, 
"for a long, long time."  The current acute intoxication 
had begun three days earlier and was related to recent 
separation from his wife.  The night of admission, he had 
called a friend and conveyed some weak suicidal indications.  
His friend arranged the hospital admission.  Prior medical 
history noted multiple ulcers secondary to excessive alcohol.  
Also noted was some anxiety about being released after 
detoxification.  He was readmitted in February 1979 with 
acute intoxication and for detoxification.  A March 1979 
clinical record cover sheet shows diagnoses of acute alcohol 
intoxication and personality disorder manifested by alcohol 
abuse.

A June 1979 summary of hospitalization for detoxification 
showed a diagnosis of alcoholic habitual excessive drinking.  
He reported that he continued drinking after his September 
1977 detoxification, but without excess until six months 
before.  He initially blamed it on various things, but it was 
felt it all came down to his wife and children leaving him 
and his excessive jealousy and punitiveness to the family.  
On psychiatric history, he reported he started drinking in 
his late teens, but did not consider it a problem until two 
years before.  It was noted at discharge there were no 
biological signs of depression.

The veteran participated in an inpatient alcohol treatment 
program in July 1979.  He admitted he began drinking at age 
21 and had been drinking ever since, consuming in excess from 
about 1971.  He reported having four "Article 15s," all for 
being late to work because of alcohol, and being reduced in 
grade from E-6 to E-3 in 18 months.  He related that he felt 
most of his drinking was due to marital problems.  On mental 
status examination, he did not appear depressed.

In an August 1979 medical history, the veteran reported he 
started sleepwalking in Vietnam in 1971, and continued for 
about six months upon return to the States.  He gave a 
history of palpitations or pounding heart, which he related 
to nervous trouble and smoking.  He also gave history of 
chronic insomnia, chronic nervous trouble, and chronic 
depression or excessive worry.  All were noted by the medical 
review to not require treatment.  A medical examination 
performed at the same time was negative for psychiatric 
findings.

The appellant was hospitalized for acute alcohol intoxication 
and treatment of alcohol addition in August and September 
1979.  A past psychiatric history on admission noted a 
history of alcohol rehabilitation programs dating from 
September 1977, stating, "There are no other psychiatric 
problems."

A January 1980 medical history for separation was essentially 
the same as that given in August 1979.

The veteran's DD 214 shows he was honorably discharged in 
October 1980, with numerous performance-related commendations 
and medals.  There is no record of the award of any Air Force 
medal, commendation, or citation related to engagement in 
combat.

In January 1986, the veteran wrote to a United States Senator 
seeking help in obtaining reinstatement of his highest 
military rank and retirement benefits commensurate with that 
rank.  He described his excellent service record for eleven 
years prior to his service in Vietnam.  He reported spending 
a year in Vietnam.  He stated his experience there left him 
disillusioned, frustrated and bitter with himself and the 
military situation there, and he also developed a severe 
alcohol problem.  When he returned home he had extreme 
difficulty adjusting to the "soft" military life in the 
States and the attitude of those who had not been in Vietnam.  
His drinking became worse and his marriage suffered.  His 
wife did not understand, and asked him to leave in 1979.  He 
became more frustrated, bitter, and angry.  Subsequently, he 
rebelled against authority, and in April 1979 was charged 
with failure to repair and dereliction of duty.  He had 
reductions in rank from E-6 to E-3 after a court-martial and 
eight Article-15s.  He stated that since retiring he had 
tried to put his bitterness about Vietnam and his court 
martial aside, had received treatment for alcoholism, 
remarried, and felt his life had turned around.  He felt his 
rank had been taken away by a compassionless military for his 
temporary inability to adjust upon his return from Vietnam.  
He said he had not tried to defend himself because at the 
time he did not care, and did not realize how depressed he 
was.

An undated police report described the circumstances under 
which the veteran was found dead.  The December 1989 death 
certificate showed the cause of death as gunshot wound to the 
head.  An autopsy report of January 1990 concluded the 
veteran's fatal gunshot wound of the head was consistent with 
a self-inflicted wound.  No fatal natural disease processes 
were noted.

In an April 1990 statement, in her initial claim for DIC, the 
appellant noted the veteran's excellent service performance 
records and many medals and commendations for excellent 
service.  She opined that Vietnam and the resulting breakup 
of his family were the main reasons he became depressed and 
began drinking excessively.  She discovered after they 
married that he had nightmares, talked about Vietnam 
constantly, read all of the books and saw all of the movies 
about the war and then would rant and rave for days.

In October 1991, the appellant submitted statements from 
three of the veteran's sisters, a niece, an employer, and the 
veteran's priest, variously dated in April or May 1991, or 
undated.  Sister L. reported the veteran grew up without 
problems, but that he had many mental problems after Vietnam, 
which she believed were related to his experiences there.  He 
became distant, and when not drinking he would talk about 
Vietnam, and then stop, as if it was painful, saying she did 
not understand.  She felt she did, because her son had fought 
in Vietnam and nearly committed suicide upon his return.

Sister C. reported the veteran had been a well-adjusted 
youth, but his tour of duty in Vietnam left him with 
problems.  He had mentioned having flashbacks of incidents of 
action.  He did not talk about what happened.

Sister D. reported the veteran talked about Vietnam quite a 
bit, becoming very depressed, and asking, "Why?"  He had 
had no drinking problem until he came back from Vietnam, and 
he could not cope as he had before going.

The veteran's niece said they were near one another in age 
and grew up together.  She said his time in Vietnam put him 
down hill.  After Vietnam he yelled and treated his family 
like soldiers.  She reported he said there were things he 
would never understand about the war in Vietnam, and when 
asked what, would reply, "You don't want to know."  She 
reported that the first time he drank after his second 
marriage, he did not come home.  She found him at a place 
called the spillway with his van parked, open and with knives 
and guns out, like he was guarding his camp; he thought he 
was in Vietnam.  She said that on New Year's Eve 1989, while 
going through his possessions, she listened to an audio tape 
recording of the veteran, who said, "This is [name].  I was 
in the Air Force for 21 years.  I saw things that most people 
never hear about," then the tape ended.

An employer of the veteran reported he hired the veteran in 
the mid-80s, and he was an excellent employee with obviously 
unutilized capabilities.  The veteran spoke of his important 
responsibilities in the service as a fuel supplier, but 
declined promotions and raises.  When asked about Vietnam, 
the veteran would say how unbelievable it was, but would 
refuse to say more.

B.G. reported that the veteran was a candidate for religious 
conversion, whom he saw for spiritual and emotional 
counseling.  He stated the veteran without fail spoke of 
emotional difficulties as having roots in his military 
experiences in Vietnam.  The veteran consistently traced his 
inability to cope with the normal stress of life to 
difficulties dealing with enormous guilt regarding his 
service in Vietnam.  Weeks before his death, the veteran was 
highly agitated, almost incoherent, and once again brought up 
the problems he developed in Vietnam and his ongoing struggle 
to exonerate himself and to expunge the imagined culpability 
for the atrocities he witnessed there and was powerless to 
prevent.

In an October 1991 statement, the appellant reported that she 
met the veteran in 1982, and she had no knowledge of his Air 
Force career except what he told her.  She had received and 
reviewed his service records since his death, and pieced 
together the facts.  She said after they married, she learned 
of his nightmares, shakes, and screaming awakenings.  She 
reported his chronic inability to sleep, staying awake all 
night or sleeping in a chair.  The veteran refused to talk 
about his problems.  He felt he could handle them himself.  
He was moody, with severe emotional swings.  When he did 
speak of his problems, Vietnam always came up.  He spoke of 
the ridicule and rejection he experienced upon return to the 
United States.  He said he saw some horrible situations in 
Vietnam that were hard to cope with.  She said the taunts he 
received upon return made him feel less than the man he was.  
She said the appellant could not handle the rejection, and 
his suffering increased when his wife did not understand what 
he was going through, which caused him to increase his 
drinking.  She said he was a proud man, and his loss of rank 
was a blow to his pride.  She said his record before Vietnam 
had no mention of alcohol or emotional problems, and the 
first such record she found was after his return from 
Vietnam.  She asserted that evidently, he did not have a 
severe problem until his return from Vietnam when he felt 
rejected by his country and his first wife.  She reported an 
incident in which he went berserk at a local Christmas Eve 
bonfire at which children threw firecracker, as was 
customary, and he grabbed at the children, warning them of 
gunfire.  She reported the spillway incident, noting it as in 
1985, in which he had set up camp and threatened anyone who 
came near, screaming that this was Vietnam.

The appellant testified at a VA hearing in December 1991.  
She reiterated her contention that the veteran's suicide 
resulted from chronic depression that began in Vietnam, and 
that he suffered from PTSD.  She said he became violent when 
Vietnam was mentioned.  She reported he had had no 
psychiatric treatment during his life, only treatment for 
alcoholism.  He once began but did not stay for treatment at 
a private hospital.  His only other treatment was at a VA 
medical center.  She said the veteran appeared chronically 
depressed, and he handled his emotions by performing 
strenuous labor until he was exhausted.  He became enraged 
when he heard anything on TV about the war in Vietnam.  He 
had flashbacks, thrashed about at night, and screamed.

When asked by her representative if the veteran had ever 
discussed any kind of stressful event in Vietnam, she said he 
did not talk about it that much.  She said he once told her 
that he had become lost in the jungle for 10 or 12 days.  He 
had gone to walk the fuel pipeline to ensure it was not 
sabotaged, because he felt he should do anything his men had 
to do.  He said he got lost when he had to hide in the jungle 
from some Viet Cong.  He had only his knife, and it took him 
10 or twelve days to get back.  She said he had also feared 
being bombed and blown up while handling explosive jet fuel.  
He had also been troubled by the thought that in refueling 
planes; he could be sending men to their deaths.  She said he 
began drinking in Vietnam, and noted there was no record of 
his drinking before Vietnam.

She said the veteran was irritable, and the neighbors were 
scared of him.  He was hypervigilant.  He was always ready 
for war.  He kept a large "war bag" full of survival gear, 
and he would not go anywhere without it.  He insisted on 
taking the family camping and teaching survival skill, just 
in case.  He felt they had to be ready for nuclear war at all 
times.  She said he did not drink for the first year of their 
marriage.  She said he had depression every day, but he was 
never treated for depression because he felt he could handle 
it.  She said treatment at VA had not helped, and the only 
thing that stopped him from drinking was being hauled to 
jail, and he only went to VA for treatment as an alternative 
to jail.  They went to AA together for a year after that 
treatment, but whenever anyone at a meeting brought up 
Vietnam, he would tell people not to talk about that.

In March 1992, the National Personnel Records Center (NPRC), 
the official repository for the veteran's military records, 
responded to the RO's request for information on the 
veteran's assignments, dates, participation in combat, wounds 
received in action, awards, and official travel outside of 
the United States.  NPRC reported that no AF-7 (Airman 
Military Record) or AF-11 (Officer Military Record) was on 
file.

NPRC furnished performance reports for essentially the 
veteran's entire service career.  These showed the veteran 
was evaluated throughout his career among the highest 20 
percent, and many times among the highest 10 percent, of his 
peers in virtually all evaluation categories.  He had a 
perfect evaluation for the period May 1971 to April 1972, at 
which time he was assigned and evaluated as a member of he 
366th Supply Squadron, DaNang Airfield, Vietnam.  No other 
evaluation was performed in Vietnam.  The periodic reports 
after the one done in Vietnam continued with highest (ninth) 
decile ratings until the period September 1976 to June 1977, 
which included several eighth decile ratings.  The final 
performance report, July 1978 to February 1979 included 
seventh decile ratings for "Acceptance of NCO 
Responsibility," and for "Bearing and Behavior," the only 
ratings below the eighth decile in the veteran's career.

In May 1992, two acquaintances of the veteran's wrote 
statements reporting their knowledge of the appellant as 
emotionally troubled and deeply depressed.  Both affirmed 
that he had not believed he had a problem and that he would 
not seek treatment.

A November 1992 statement from a local police sergeant 
reported her recollection of the spillway incident.  She 
described the spillway, essentially, as a regional camping 
area.  She described responding to a call, and finding the 
veteran with a bible in his hand, saying it was his only 
salvation for doing the things he had in Vietnam.  She said 
with each quote, he turned to the book to try to justify the 
killing and other things he would flashback to.  She said he 
screamed, "I told you guys to get down," and she had no 
doubt he was back in Vietnam fighting to protect what was 
left of his unit.  The sergeant noted she had no degree in 
psychology, but had extensive training as far back as 
college, and had hostage negotiation and crisis intervention 
training dealing with post-traumatic syndrome.  She said she 
felt the veteran truly believed he was back in Vietnam and 
would have done anything to protect his guys.  She asked him 
what he had a weapon for, and he said to end this life once 
and for all, that the service had already taken his life, and 
he just wanted to end the living part.

In July 1994, the Board denied the appellant's claim, for the 
reasons stated above.

In November 1994, the appellant submitted a medical statement 
by H.D. Colomb, M.D., who reported he is the medical director 
of the Evaluation and Brief Treatment Unit for PTSD at a VA 
medical center.  He stated he reviewed the records of the 
veteran to determine whether he suffered from PTSD.  Dr. 
Colomb noted, with citation to specific service medical 
records, documentation in the record of chronic insomnia, 
chronic depression with excessive worry, and chronic nervous 
trouble as well as sleep walking, which began in 1971 while 
serving in Vietnam and lasted about six months after 
returning to the United States.  He noted reports of vague 
feelings of fear and anxiety and fear of the unknown, and of 
weak suicidal indications.  He noted the reasons the 
appellant reported for drinking in the January 1979 hospital 
summary.  Dr. Colomb concluded it was clear from these 
records that the veteran evidenced mental problems in service 
dating back to 1971.  He opined that sleep walking was a 
reaction to stress.  He opined the stomach ulcers as early as 
1967 showed a reaction to stress in service.  He opined that 
being lost in the jungle and witnessing atrocities certainly 
qualified as major stressors under the "A" criterion for 
diagnosing PTSD.  He said these were verified by the 
witness's statements from their descriptions.

The doctor opined that the veteran's nightmares, intrusive 
thought, flashbacks, extreme distress at things that reminded 
him of Vietnam and a clear hyperactivity to things such as 
fireworks that reminded him of Vietnam fulfilled all five of 
the "D" criteria of PTSD.  The descriptions of efforts to 
avoid thoughts or feelings associated with the trauma, 
efforts to stay away from other veterans or people who would 
remind him of the trauma, feelings of isolation with 
restricted feelings and affect fulfilled the "C" criteria.  
He noted that these symptoms lasted more than six months and 
satisfied the "E" criteria.  Thus, upon examining the 
affidavits of the various friends, relatives, and spouse, the 
veteran fulfilled all the criteria for PTSD, chronic, severe.

The doctor commented that on overview, he saw the veteran as 
a person who did extremely well in service, was exposed to 
atrocities and other horrific events in Vietnam, even though 
he was not on the front lines, and started sleep walking in 
Vietnam, indicating a major reaction to stress.  There was 
gradual deterioration on return, including becoming 
rebellious, which is typical of the Vietnam veteran, even 
though he was a career airman; trying to compensate by 
becoming an alcoholic and workaholic, suffering from 
continual guilt, nightmares, flashbacks, uncontrolled rage, 
and eventually killing himself.  He opined this was a classic 
PTSD pattern for the Vietnam veteran.  He concluded that 
therefore, it was his opinion that the veteran did suffer 
from PTSD secondary to the Vietnam War experience.

A marriage certificate of September 1995 shows the 
appellant's remarriage.

In September 1997, the RO received VA hospital and treatment 
records of June and July 1985.  They show the veteran's 
admission for and diagnosis of alcohol dependence, 
continuous.  The veteran reported having a problem drinking 
since 1975.  In treatment records, the veteran reported being 
a heavy drinker for 20 years.  Rehabilitation clinic notes 
stated the primary diagnosis as alcohol dependence.

II.  Analysis

A.  Status as Claimant

In July 1997, the Board remanded this case because the 
appellant had reported she was separated from the veteran at 
the time of his death.  The statement raised the question 
whether she was the surviving spouse of the veteran for VA 
purposes.  Without that status, she would not be a valid 
claimant for the benefit she sought, a prerequisite to any 
other VA action on her claim.  See Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).

The appellant is claiming benefits as the widow of the 
veteran.  For purposes of entitlement to VA benefits, 
"widow" is defined by regulation to be "a person whose 
marriage to the veteran meets the requirements of § 3.1(j) 
[38 C.F.R. § 3.1(j)] and who was the lawful spouse of the 
veteran at the time of the veteran's death and (1) Who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse . . . ."  
38 C.F.R. § 3.50(b)(1) [Emphasis supplied]. 

The Judgment of Separation and supporting lay statements 
submitted by the appellant sufficiently demonstrate that her 
separation from the veteran was due to his misconduct and was 
without her fault.  She was the veteran's widow at the time 
of his death.  Additionally, although she remarried during 
the pendency of this case, she was the surviving spouse at 
the time she initiated her claim to reopen, and she has the 
status of a claimant for VA benefits.

B.  Whether New and Material Evidence has been Presented or 
Secured to Reopen a Claim for Service Connection for the 
Cause of the Veteran's Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991).  That is, the appellant seeks 
to establish that the veteran's death resulted from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1998).  
Where the veteran's death was by suicide, it constitutes 
willful misconduct, for which service-connection is 
precluded, if the act of self-destruction was intentional.  
However, a person of unsound mind is incapable of forming 
intent.  Favorable action on the appellant's claim requires a 
finding that the precipitating mental unsoundness be service 
connected.  See 38 C.F.R. § 3.302(a) (1998).

When the RO denies an attempt to reopen a claim and that 
issue reaches the Board on appeal, the Board must determine 
first whether new and material evidence has been presented or 
secured, second, whether the claim as reopened is well 
grounded, and third, if the claim is well grounded (after 
ensuring the duty to assist under 38 C.F.R. § 5107(b) is 
discharged), evaluate the merits of the claim.  Winters, 12 
Vet. App. 203.

When the Board denied the appellant's claim in July 1994, 
that decision was final.  38 U.S.C.A. § 7103(a) (West Supp. 
1998); 38 C.F.R. § 3.160(d) (1998).  When the Board disallows 
a claim, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered, 38 U.S.C.A. § 7104(b) (West 1991), unless new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, evidence submitted 
since July 1994 is of concern for the purpose of reopening 
this case.

The medical opinion by Dr. Colomb provides a crucial element 
of evidence that was missing from the record when the Board 
reviewed the claim in July 1994, a diagnosis of PTSD.  The 
statement is patently new evidence.  The regulation does not 
identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  At 
the least, it is reasonable to require evidence submitted 
since July 1994 to "contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d at 1363.  The doctor's statement makes such a 
contribution to the record.  It provides the missing 
diagnosis necessary (but not alone sufficient) to 
substantiate the appellant's contentions.  The appellant has 
presented new and material evidence, and the claim shall be 
reopened and the previous disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

The Board may undertake review of a matter not adjudicated by 
the RO if such review is without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The RO's 
adjudication of July 1995 actually reviewed the merits of the 
claim underlying the appellant's application to reopen, 
albeit erroneously (as the adjudication ought have been 
limited to the question whether the previously disallowed 
claim could be reopened).  The July 1995 statement of the 
case informed the appellant of the laws and regulations 
pertinent to the merits of the claim for DIC.  In light of 
such adjudication of the merits, the question of prejudice by 
the Board's addressing a matter not adjudicated below may be 
moot, even though the July 1998 supplemental statement of the 
case portrayed the case as denied for lack of new and 
material evidence.  Ultimately, the record shows the 
appellant has argued in detail the merits of her claim.  She 
declined a hearing, showing her awareness of her right to a 
hearing.  She is represented, and her representative has 
addressed the merits of the claim for DIC benefits.  When the 
above criteria are met, the Board may reach the merits of a 
matter without prejudice to the appellant.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

C.  Well Groundedness

"A person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claim reopened upon 
submission of new and material evidence must also be well 
grounded to be reviewed on its merits.  Winters, 12 Vet. App. 
203.

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

To the extent the appellant's claim includes a contention 
that exposure to Agent Orange contributed to the veteran's 
suicide, it is wholly unfounded.  An opinion on a 
relationship between exposure to herbicides and subsequent 
suicide is beyond lay competency.  Espiritu, 2 Vet. App. 492.  
There is no other evidence, and no more need be said on this 
point.

Underlying the criteria of a well-grounded claim is the 
fundamental precept that "[a] well grounded claim is 
plausible, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  To be well grounded, the instant case requires 
evidence reaching an element of the claim peculiar to claims 
for service connection for the cause of the veteran's death, 
a link between any service-connected disability and the cause 
of the veteran's death, in this case, suicide.

The appellant must also have provided the usual elements of a 
well-grounded claim for the Board to reach the merits of the 
case.  The claim is predicated on the theory that PTSD 
precipitated the veteran's suicide, and that the PTSD was 
related to the veteran's military service.  There must be, in 
addition to the diagnosis of PTSD, competent evidence of an 
in-service stressor, and a link between a specifically 
identified stressor and the diagnosis.  38 C.F.R. § 3.304(f) 
(1998).  Such evidence is necessary to well ground the claim.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

Dr. Colomb's diagnosis would suffice as the "current 
diagnosis" element of a well-ground claim for service 
connection for PTSD, were that the claim at issue.  VA 
regulation provides for VA to obtain independent medical 
expert opinions, 38 C.F.R. § 3.328 (1998), which generally 
are provided based upon review of records without examination 
of the person.  Therefore, there is nothing inherently 
disqualifying about the doctor's lack of examination of the 
veteran.

Where the determinative issue does not require medical 
expertise, lay testimony may suffice by itself.  Robinette, 8 
Vet. App. at 74.  The rules of hearsay evidence . . . are not 
applicable to the BVA decision-making process.  Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).  "The well-grounded 
claim requirement [in VA's] nonadversarial process resembles 
the rule applied in civil action to determine whether a 
complaint has stated a cause of action . . . for which 
purpose the facts alleged are accepted as true."  Robinette, 
8 Vet. App. at 75.

[T]he evidence submitted in support of a 
claim "must . . . be accepted as true 
for the purpose of determining whether 
the claim is well grounded . . . [except] 
when the evidentiary assertion [other 
than in a government record] is 
inherently incredible or when the fact 
asserted is beyond the competence of the 
person making the assertion."

Id. at 75-76, quoting King v. Brown, 5 Vet. App. 19, 21 
(1993).

There are two items of evidence of the veteran's stressors in 
Vietnam, and Dr. Colomb relied on both of them in making his 
diagnosis.  First, the veteran's priest referred to the 
veteran telling him of the effect on him of witnessing 
atrocities.  Second, the appellant testified that the veteran 
told her of an episode of being lost in the jungle for 10 or 
12 days.  The statements are simple hearsay.  That is, they 
are offered to prove the truth of an event reported by a 
third party, the veteran.  No particular expertise is 
required to reiterate what the veteran said.  Thus, the 
statements cannot be rejected for lack of competence of the 
person making the assertion.

The priest's statement is not inherently incredible.  It does 
not assert something that of itself seems impossible.  The 
testimony of being lost in the jungle for 10 to 12 days in 
the vicinity of a major airfield with jet aircraft coming and 
going around the clock is inherently incredible.  The Board 
does not have to accept such testimony as true, even to well 
ground the claim.

The Robinette Court provided further guidance on the 
necessary quality of evidence for it to well ground a claim.

As our . . . jurisprudence . . . makes 
clear, to be well grounded a claim need 
not be supported by evidence sufficient 
for the claim to be granted.  Rather, the 
law establishes only a preliminary 
threshold of plausibility with enough of 
an evidentiary basis to show that the 
claim is capable of substantiation (if it 
is not meritorious when initially 
presented).

8 Vet. App. at 76 (citations omitted).  This claim was not 
meritorious when initially presented.  It was initially 
presented without numerous of the evidentiary elements of a 
well-grounded claim.  The appellant has submitted evidence 
over time, culminating in the submission of evidence 
sufficient to reopen the claim and again raise the question 
whether it is well grounded.  Winters, 12 Vet. App. 203

Dr. Colomb opined that the veteran had PTSD, resulting from 
his service in Vietnam.  He can be interpreted as attributing 
the suicide to the PTSD in his summary statement describing a 
life course for the veteran terminating with suicide as a 
"classical Post Traumatic Stress Disorder pattern for the 
Vietnam Veteran."  However, in the stressor or stressors 
underpinning the diagnosis are not capable of substantiation.  
The link between the diagnosed PTSD and the suicide cannot 
provide the nexus between the diagnosis and service.

The fundamental defect in the statements about the veteran's 
stressors is that they are not capable of substantiation.  No 
statement of record regarding the veteran's service in 
Vietnam can be substantiated.  Even Dr. Colomb's diagnosis 
cannot be linked to a stressor if the stressor is not 
verified.  The police sergeant's November 1992 statement is 
presumed truthful; it is acceptable as evidence that the 
veteran acted a certain way, and that the police sergeant 
perceived it as a flashback of events in Vietnam, 
specifically fighting to save the last of his men.  That such 
an event ever happened is utterly incapable of 
substantiation.

There is no evidence of record capable of substantiation that 
the veteran suffered psychic trauma in Vietnam.  Dr. Colomb 
reached a conclusion from his interpretation of behaviors 
based on an assumption that was indispensable to his 
diagnosis.  The assumption was that uncorroborated stressors 
occurred.  However, a link between the diagnosis and the 
stressor cannot be made, because the asserted stressor is 
incapable of verification.  The stressor must be capable of 
substantiation, or the purported link fails.  Dr. Colomb's 
opinion does not provide the nexus element necessary to well 
ground the appellant's claim.

The appellant and other lay affiants ardently assert the 
links between service and PTSD and between PTSD and the 
veteran's death.  Such assertions, however heartfelt, are 
beyond the competence of each lay person making the 
assertion.  It is a tragedy that the veteran took his life.  
The reason or reasons are beyond the competency of a lay 
person to more than speculate.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a).  VA has no duty to assist the 
appellant in developing facts in support of the claim.

D.  Entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (1998).

The veteran did not die of a service-connected disability.  
Whereas he had no service-connected disability whatsoever 
during his lifetime, none of the criteria of entitlement to 
survivors' and dependents' educational assistance can be met 
in this case.  Id.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Whereas the appellant has not submitted a well-grounded claim 
for service connection for the cause of the veteran's death, 
the claim is denied.

Entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

